Citation Nr: 1419764	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  07-30 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neurological condition of the bilateral lower extremities, to include peripheral neuropathy and residuals of a right foot neuroma, including as due to in-service herbicide exposure or a service-connected disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from January to June 1967 in the U.S. Coast Guard Reserve and a period of active service from November 1968 to March 1970 in the U.S. Coast Guard, including in the Republic of Vietnam from February to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, the Veteran's claim of service connection for a neurological condition of the bilateral lower extremities, to include peripheral neuropathy and residuals of a right foot neuroma, including as due to in-service herbicide exposure or a service-connected disability (which the RO characterized as peripheral neuropathy).  Having reviewed the record evidence, the Board finds that the issue on appeal is characterized more appropriately as stated on the title page of this decision.

A Travel Board hearing was held at the RO in December 2009 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In March 2010 and in April 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  In its March 2010 remand, the Board directed that the RO/AMC attempt to obtain the Veteran's up-to-date VA and private treatment records and provide the Veteran with appropriate VA examination to determine the nature and etiology of his claimed neurological disability of the bilateral lower extremities.  These records subsequently were associated with the Veteran's claims file and the requested examination occurred in August 2010.  In its April 2012 remand, the Board directed that the RO/AMC attempt to obtain specified VA medical records and an addendum to the August 2010 VA examination.  The RO documented its efforts to obtain the specified VA medical records in the Veteran's claims file.  The requested addendum was obtained in May 2012.  Moreover, a Veteran's Health Administration (VHA) opinion was obtained in September and December 2013.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board previously referred this claim back to the AOJ in its April 2012 remand.  To date, no action has been taken on this referred TDIU claim.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The record evidence shows that the Veteran had active service in the Republic of Vietnam; thus, his in-service herbicide exposure is presumed.

2.  The record evidence shows that a neurological condition of the bilateral lower extremities, to include peripheral neuropathy and residuals of a right foot neuroma, did not exist prior to service.

3.  The record evidence shows that the Veteran's peripheral neuropathy of the bilateral lower extremities and Morton's neuroma, both of which first manifested several decades after his service separation, are not related to active service or any incident of service, including as due to a service-connected disability.


CONCLUSION OF LAW

A neurological condition of the bilateral lower extremities, to include peripheral neuropathy and residuals of a right foot neuroma, was not caused or aggravated by active service, including as due to in-service herbicide exposure or a service-connected disability, nor may peripheral neuropathy be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1116, 1131, 1132, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013); VAOPGCPREC 82-90 (July 18, 1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in December 2006 and in March 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice provided to the Veteran during the pendency of this appeal and in separate correspondence dated in December 2008, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the December 2006 VCAA notice was issued prior to the currently appealed rating decision issued in March 2007; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has contended that he was treated for his claimed neurological condition of the bilateral lower extremities at a VA Medical Center either in Bay  Pines, Florida, or Tampa, Florida, in approximately 1982.  The Board requested that the RO determine whether these records existed or if further attempts to obtain them would be futile in its April 2012 remand.  See Board remand dated April 5, 2012, at pp. 6-7.  The VA Medical Center in Bay Pines, Florida, subsequently notified the RO that relevant records had been associated with the Veteran's Virtual VA paperless claims file.  The VA Medical Center in Tampa, Florida, also subsequently notified the RO that it had no records of the Veteran receiving treatment in 1982 at that facility.

In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must provide an explanation to the Veteran regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  The RO formally determined in March 2013 that it was reasonably certain that the Veteran's 1982 records from the VA Medical Center in Tampa, Florida, were not available for review, did not exist, and further efforts to attempt to obtain these records would be futile.  The Board agrees.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  The Board also obtained medical opinions from Veterans Health Administration (VHA) specialists in September and December 2013 concerning the contended causal relationship between the Veteran's neurological condition of the bilateral lower extremities and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, with the exceptions discussed in detail below, the Board finds the examinations/opinions of record are adequate for rating purposes and additional examination/opinion is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claim

The Veteran contends that he incurred a neurological condition of the bilateral lower extremities, to include peripheral neuropathy and residuals of a right foot neuroma, during active service.  He alternatively contends that in-service herbicide exposure while in Vietnam caused or aggravated his neurological condition of the bilateral lower extremities.  He also alternatively contends that a service-connected disability caused or aggravated his neurological condition of the bilateral lower extremities.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including peripheral neuropathy (as an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service (both of which generally require competent evidence).  In other words, these provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat Veteran.  Rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Acute and subacute peripheral neuropathy is among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  Acute and subacute peripheral neuropathy must have become manifest within 1 year after the last date on which the Veteran was exposed to herbicides in service.  See 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because peripheral neuropathy is considered a "chronic" disability under 38 C.F.R. § 3.309(a) as an organic disease of the nervous system, the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's service treatment records show that, at his enlistment physical examination at the beginning of his period of ACDUTRA in September 1966, neurological evaluation was normal.  The Veteran reported a medical history of surgery in December 1963 on the instep of his right foot.  The in-service examiner who saw the Veteran in September 1966 noted that this pre-service history referred to the removal of a piece of bone from the right foot "after an injury.  No foot complaints now."  These results were unchanged at the Veteran's separation physical examination at the end of his period of ACDUTRA in May 1967.  

At his enlistment physical examination in November 1968, neurological evaluation of the Veteran was normal.  On periodic physical examination in December 1969, upon his return to the United States from Vietnam and approximately 3 months prior to his separation from service in March 1970, neurological evaluation of the Veteran was normal.  The in-service examiner noted "[n]o problems other than twisted right knee with recurrent pain and swelling and decreased range of motion."

The post-service evidence shows that, on VA Agent Orange Registry examination in April 1987, physical examination, including neurological examination, was normal.  The VA examiner opined that there was "[n]o evidence of residuals from Agent Orange."

On private outpatient treatment in August 2001, the Veteran complained of severe pain in the right third metatarsal interspace which had been present since surgery in April 2000.  "Apparently there has been some poor communication with the other physician and the [Veteran] is desirous of resolution of pain.  No relief has been obtained with conservative management for over a year and a half."  An magnetic resonance imaging (MRI) scan was reviewed and showed no abnormal growth, bony abnormality, or soft tissue inflammation or pathology.  It was noted that the Veteran "is in rather severe pain."  Neurological examination was within normal limits "other than the associated pathology with the right third metatarsal interspace."  The diagnosis was entrapped end stump neuroma of the right third metatarsal interspace.  The Veteran was scheduled for surgery which "consists of a plantar incision between the third and fourth metatarsal heads, proximal enough so as to section the nerve and bury the resultant stump within healthy, fatty tissue."  He was advised to remain non-weight-bearing for 3 weeks following surgery.  "It is imperative that the [Veteran] not participate in any work that requires standing, walking, lifting or carrying of any material.  He is advised to have foot elevation times three to four days and remain off work for at least one week."  

In May 2003, the Veteran complained of significant pain proximal to the metatarsal head of the right foot and in the proximal part of the surgical incision line.  "There is some fibrosis noted deep to the scar, and it could be that there is either fibromatous tissue, herniation to the fascia, strangulation of some of the plantar nerves, or neuromatous tissue present."  The diagnosis was local neuropathy with nerve impingement with possible nerve entrapment and/or plantar fibromatosis.  The Veteran asked to be scheduled for additional surgery.

In August 2003, it was noted that the Veteran was status-post-operative excision of neuroma with neurolysis of other plantar nerves of the right foot.  He was advised to return to work "at full capacity" 11 days later "without any limitation."  There was "some numbness plantar aspect right lateral toes, and this is normal because of excision of new neuroma."

In September 2003, the Veteran reported that, following surgery, he was "the most comfortable he has been in years.  He is discharged from care."

On VA outpatient treatment in October 2006, the Veteran's complaints included right foot pain "causing trouble sleeping at night."  The Veteran stated that this pain "relates to constant neuropathy" in his right foot.  He also reported "relief only" with taking SOMA.  A history of previous right foot surgeries was noted.  Objective examination showed decreased sensation in the right plantar foot.  The assessment included peripheral neuropathy.  The Veteran was referred to neurology.

On VA neurology consult in November 2006, the Veteran complained of numbness and pain in his feet for 35 years, right greater than left, and numbness in his heads but no weakness.  He reported being exposed to Agent Orange while on active service.  He also reported 3 foot surgeries "for warty growth."  Neurological examination showed he was alert and oriented, grossly intact cranial nerves, 5/5 motor strength, decreased sensation on palpation of the distal feet, and coordination within normal limits.  The impression was peripheral neuropathy.  The Veteran was advised to have an electromyograph (EMG).

VA EMG taken in December 2006 was "[s]uggestive of peripheral neuropathy."

On VA outpatient treatment in January 2007, the Veteran's medical history included peripheral neuropathy and right foot surgery for a Morton's Neuroma.

In November 2007, the Veteran's complaints included right leg pain "from peripheral neuropathy" which he described as "crampy pain, limping" and occasional giving way of the right knee.  The Veteran's right foot surgeries were noted.  Objective examination showed no extremity edema, 2+ dorsalis pedis pulses at the right foot, a tender right foot plantar area, a splinted gait, positive right hip external rotation with pain, negative straight leg raising, and no focal deficits.  The assessment included right lower extremity pain and peripheral neuropathy which was "status quo, tolerable on SOMA."

In June 2008, the Veteran complained of ongoing moderate to severe right foot pain which he described as throbbing.  His pain was aggravated by walking and running and alleviated by sitting down and elevating.  He also took SOMA.  The Veteran's right foot surgeries were noted.  Neurological examination showed hyporeflexia in the bilateral patellae and decreased sensation of the bilateral lower extremities.  The assessment included peripheral neuropathy which was "stable, status quo on SOMA."

In January 2009, no relevant complaints were noted.  Neurological examination showed no focal deficits.  The assessment included chronic pain and peripheral neuropathy of the right lower extremity which was "stable on current regimen" with SOMA.  The VA clinician noted that the Veteran "does not want any other med[ication] adjustment" to treat his peripheral neuropathy.

In December 2009, the Veteran's complaints included "a progressive neuropathy to both feet (confirmed by EMG) for which he does not wish to take any additional medications."  A surgical history of 5 operations on the right foot was reported.  The assessment included peripheral neuropathy.  The VA clinician stated that, although he recommended medication to treat the Veteran's peripheral neuropathy, the Veteran declined medication, pain management, and a podiatry consult. 

The Veteran testified at his Travel Board hearing later in December 2009 that he first began experiencing peripheral neuropathy of the bilateral lower extremities in approximately 1970-71.  See Board hearing transcript dated December 8, 2009, at pp. 4-5.  He also testified that, although he had been physically active, he currently could barely run or walk due to his peripheral neuropathy.  Id.  The Veteran testified further that he took SOMA 3 times a day which allowed him to tolerate the right foot pain that he experienced as a result of his peripheral neuropathy.  Id., at pp. 12.

On VA neurology examination in August 2010, the Veteran's complaints included pain when walking and standing and decreased sensation in the right foot.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  A history of 5 right foot surgeries was reported.  The Veteran described his right foot pain as sharp or throbbing.  He was unable to do any athletic activities because of his right foot pain.  Although he used insoles in his shoes, they did not help.  He walked less than 1 mile a day and stood about 30 minutes a day.  Physical examination showed the Veteran walked "without assistance or devices," no pain, and a gait favoring the right foot with complaints of pain in the right foot when standing and walking on the bottom of the foot.  Neurological examination showed muscle tone and power within normal limits and equal bilaterally, no muscle atrophy, decreased sensation of the bilateral lower extremities "but more so in the right foot," and 2+ deep tendon reflexes equal bilaterally.  The VA examiner opined that the Veteran's neuroma of the right foot, status-post resection, and peripheral neuropathy of the bilateral lower extremities "cannot be related or said to have been aggravated by" active service, to include as due to a service-connected disability, without resorting to speculation "based on the currently available information, and medical knowledge."  The examiner's rationale was that the Veteran had been diagnosed as having peripheral neuropathy of the lower extremities after service "of unknown etiology" but not related to Agent Orange exposure "because it did not meet the criteria for Agent Orange related neuropathy, and was not present within one year from discharge."  The diagnoses were neuroma of the right foot, status-post resection, and peripheral neuropathy of the lower extremities.

VA EMG in November 2010 showed "findings...consistent with a predominately axonal polyneuropathy involving both lower extremities."

In an April 2012 addendum to the August 2010 VA neurology examination report, the VA clinician stated that "the Veteran has multiple nonservice connected conditions which can have overlapping symptoms with the neuroma and the neuropathy."  He also stated that the Veteran's currently diagnosed neurological disorders of the lower extremities were neuroma of the right foot, pain in the right foot with walking and standing, peripheral neuropathy of the lower extremities, and paresthesia.  This clinician stated further that the Veteran's neuroma pain "tends to be more sharp in general than peripheral neuropathy pain which can be in the form of paresthesia; however, in many cases, it is not possible to differentiate peripheral neuropathy symptoms from that of a neuroma without speculation."  He also opined that it was at least as likely as not that the Veteran's right foot neuroma "and symptoms from it" were caused by the Veteran's pre-service injury and surgery and is less likely as not to have been aggravated by service because "there is no evidence of such aggravation in the records available."

VA nerve conduction studies of the Veteran's bilateral lower extremities completed in August 2012 were "suggestive of peripheral neuropathy."

In July 2013, the Board requested a medical expert opinion concerning, in part, the contended etiological relationship between the Veteran's service-connected right knee disability and his current neurological disabilities.  In response to this request, a VHA neurologist opined in September 2013, in part, that a neurological disability had not existed prior to the Veteran's entry on to active service and was not due to service.  This clinician also identified peripheral neuropathy and Morton's neuroma as the Veteran's current neurologic disabilities.  He also opined that it was less likely than not that the Veteran's peripheral neuropathy was related to his service-connected right knee disability and provided a complete rationale for this opinion.  Unfortunately, he also concluded, "The possible relationship of a Morton's neuroma to a knee injury is outside of my scope of knowledge and practice as a neurologist." 

In light of the July 2013 response from the VHA neurologist concerning the contended causal relationship between the Veteran's Morton's neuroma and his service-connected right knee disability, the Board requested a second medical VHA opinion in September 2013.  In response to this request, a VHA board certified orthopedic surgeon opined in December 2013 that it was not at least as likely as not that the Veteran's current Morton's neuroma was caused or aggravated (permanently worsened) by his service-connected right knee disability.  The rationale for this opinion was the VHA specialist's 30 years of practicing orthopedics in which he had "never recognized a connection" between Morton's neuroma and "any pathological conditions of the knee."  The rationale for this opinion also was that a review of relevant medical literature "did not reveal any connection between pathological conditions of the knee and 'Morton's neuroma.'"

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a neurological condition of the bilateral lower extremities, to include peripheral neuropathy and residuals of a right foot neuroma, including as due to in-service herbicide exposure or a service-connected disability.  The Veteran has contended that his neurological condition of the bilateral lower extremities is related to active service.  He also has contended that this disability existed prior to service and was aggravated by service.  He has contended further that either his in-service herbicide exposure while on active service in Vietnam or a service-connected disability caused or contributed to his current neurological condition of the bilateral lower extremities.  The record evidence does not support the Veteran's assertions regarding any of these theories of entitlement to service connection for a neurological condition of the bilateral lower extremities.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).

First, the record evidence does not support the Veteran's assertions regarding the existence of a pre-service neurological condition of the bilateral lower extremities that was aggravated by service.  The Board finds it significant that neurological evaluation was normal at the Veteran's enlistment physical examination at the beginning of his period of ACDUTRA in September 1966 when he reported only a medical history of surgery in December 1963 on the instep of his right foot.  The in-service examiner who saw the Veteran in September 1966 noted that this pre-service history referred to the removal of a piece of bone from the right foot "after an injury.  No foot complaints now."  These results were unchanged at the Veteran's separation physical examination at the end of his period of ACDUTRA in May 1967.  The Veteran's service treatment records for his period of active service similarly show that neurological evaluation was normal at his enlistment physical examination in November 1968.  On periodic physical examination in December 1969, upon the Veteran's return to the United States from Vietnam and approximately 3 months prior to his separation from service in March 1970, neurological evaluation again was normal.  

The Board acknowledges that, in an April 2012 addendum to an August 2010 VA examination, a VA clinician opined that it was at least as likely as not that the Veteran's right foot neuroma "and symptoms from it" were caused by a pre-service injury and surgery and were less likely than not to have been aggravated by service because "there is no evidence of such aggravation in the records available."  The Board finds that this opinion is not probative on the issue of whether the Veteran's neurological condition of the bilateral lower extremities existed prior to service and was aggravated by service.  The VA clinician who provided the April 2012 addendum undercut the probative value of this addendum opinion by contradicting his prior opinion in August 2010 that the Veteran's neuroma of the right foot, status-post resection, and peripheral neuropathy of the bilateral lower extremities "cannot be...said to have been aggravated by" active service without resorting to speculation.  This clinician did not explain the apparent conflict between his opinions in August 2010 and in April 2012 concerning in-service aggravation of a pre-service disability.  The April 2012 VA clinician's opinion lacked supporting objective evidence of a neurological condition which existed prior to the Veteran's period of service.  The opinion did not contain any evidence which would is sufficient to rebut the presumption of soundness, meaning there was no clear and unmistakable evidence referenced that the condition existed prior to service and was not aggravated by service.  Additionally, there was no explanation regarding the examinations report in service consistently showing that the Veteran's neurological systems were normal, which is contrary to a finding that the Veteran entered service with a neurological condition which continued in service.

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr, 21 Vet. App. at 303.  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Court held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  Given the foregoing, the Board finds that the August 2010 and April 2012 VA clinician's opinions are not probative on the issue of whether the Veteran's neurological condition of the bilateral lower extremities existed prior to service and was aggravated by service. 

By contrast, the VHA neurologist opined in September 2013 that, although the record evidence referred to the Veteran's pre-service right foot injury in December 1963, there was no "clear and unmistakable (undebatable) evidence of a right foot neurologic condition existing prior to the Veteran's acceptance and enrollment into the military service."  The September 2013 VHA opinion was fully supported.  See Stefl, 21 Vet. App. at 124.  Having reviewed the record evidence, and especially in light of the September 2013 VHA neurologist's opinion, the Board finds that there is no clear and unmistakable (obvious or manifest) evidence that a neurological condition of the bilateral lower extremities existed prior to service.  38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304.

Second, the record evidence does not support the Veteran's assertions that he incurred his current neurological condition of the bilateral lower extremities as a result of in-service herbicide exposure.  The Board notes in this regard that, because the Veteran's service personnel records show that he had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board acknowledges that acute or subacute peripheral neuropathy is among the diseases listed at § 3.309(e) for which service connection is available on a presumptive basis due to in-service herbicide exposure.  See 38 C.F.R. § 3.309(e).  The Board also acknowledges that the Veteran has been diagnosed as having peripheral neuropathy.  The record evidence does not show, and the Veteran does not contend, that he experienced acute or subacute peripheral neuropathy within 1 year of the last date that he was exposed to herbicides during service (in this case, within 1 year of December 1969 when he left Vietnam) such that service connection for peripheral neuropathy is warranted on a presumptive basis as a result of in-service herbicide exposure.  The Board finds it significant that the Veteran specifically testified at his December 2009 hearing that he had not experienced peripheral neuropathy while in Vietnam.  

The post-service evidence also shows that, on VA Agent Orange Registry examination in April 1987, the Veteran's neurological examination was normal.  The VA examiner opined that there was "[n]o evidence of residuals from Agent Orange."  It appears that the Veteran first was diagnosed as having peripheral neuropathy in 2004, approximately 34 years after his separation from service and 35 years after he left Vietnam.  The September 2013 VHA neurologist opined that the Veteran's neurological condition of the bilateral lower extremities was not related to in-service herbicide exposure because there was "no clear indication that neuropathy is a long-term consequence of herbicide exposure."  This opinion was fully supported.  See Stefl, 21 Vet. App. at 124.  The Veteran further has not identified or submitted any evidence, to include a medical nexus, which demonstrates that his neurological condition of the bilateral lower extremities is related to active service based on in-service herbicide exposure.  In summary, the Board finds that service connection for a neurological condition of the bilateral lower extremities as due to herbicide exposure also is not warranted.

Third, the record evidence does not support the Veteran's assertions that a service-connected disability caused or aggravated his current neurological condition of the bilateral lower extremities.  The Veteran essentially contends that his service-connected right knee disability caused or aggravated his neurological condition of the bilateral lower extremities.  The evidence shows that, although service connection is in effect for a right knee disability, it did not cause or contribute to the Veteran's current neurological condition of the bilateral lower extremities (diagnosed as peripheral neuropathy and Morton's neuroma).  The September 2013 VHA neurologist opined that it was less likely than not that the Veteran's peripheral neuropathy was related to his service-connected right knee disability.  A board-certified VHA orthopedic surgeon opined in December 2013 that it was not at least as likely as not that the Veteran's current Morton's neuroma was caused or aggravated by his service-connected right knee disability.  The September and December 2013 VHA opinions were fully supported.  See Stefl, 21 Vet. App. at 124.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates that his neurological condition of the bilateral lower extremities was caused or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310.  In summary, the Board finds that service connection for a neurological condition of the bilateral lower extremities as due to a service-connected disability also is not warranted.

The record evidence further does not support the Veteran's assertions regarding a direct etiological relationship between his current neurological condition of the bilateral lower extremities and active service.  See 38 C.F.R. §§ 3.303, 3.304.  The Veteran contends that he incurred a neurological condition of the bilateral lower extremities during active service and experienced continuous disability due to a neurological condition of the bilateral lower extremities since his service separation.  The Board acknowledges that the Veteran served in combat in Vietnam; as such, his lay statements can establish that he incurred a neurological condition of the bilateral lower extremities if they are consistent with the facts and circumstances of such service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Board also acknowledges again that the Veteran's service treatment records show no complaints of or treatment for a neurological condition of the bilateral lower extremities at any time during active service although this does not preclude granting service connection.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  The Board again finds it especially significant that the Veteran himself testified at his December 2009 hearing that he had not experienced peripheral neuropathy while in Vietnam.  This testimony is consistent with the contemporaneous history and examination findings during the Veteran's period of service and thus, is highly probative.  The testimony was also taken under oath.

It appears that, after his service separation in March 1970, the Veteran initially complained of and was treated for a neurological condition of the bilateral lower extremities in 2004, or 34 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  None of the VA clinicians who have seen the Veteran for a neurological condition of the bilateral lower extremities since 2004 have related it to active service.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates that his current neurological condition of the bilateral lower extremities is related directly to active service.  In summary, the Board finds that service connection for a neurological condition of the bilateral lower extremities also is not warranted on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304. 

The record evidence finally does not support granting service connection for a neurological condition of the bilateral lower extremities on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board again acknowledges that the Veteran has been diagnosed as having and treated for an organic disease of the nervous system (peripheral neuropathy) which is considered a chronic disease for VA adjudication purposes.  See 38 C.F.R. § 3.309(a).  The record evidence does not show, and the Veteran does not contend, that he experienced peripheral neuropathy during active service or within the first post-service year (i.e., by March 1971) such that service connection is warranted for this disability on a presumptive basis as a chronic disease.  The September 2013 VHA neurologist specifically opined that no organic disease of the nervous system "was present within one year from the Veterans discharge from active military service in March 1970."  This opinion was fully supported.  See Stefl, 21 Vet. App. at 124.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates that his current neurological condition of the bilateral lower extremities is related to active service on a presumptive basis.  In summary, the Board finds that service connection for a neurological condition of the bilateral lower extremities also is not warranted on a presumptive service connection basis.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a neurological condition of the bilateral lower extremities have been continuous since service.  He asserts that he continued to experience symptoms relating to a neurological condition of the bilateral lower extremities (right foot pain) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of this disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a neurological condition of the bilateral lower extremities since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, as noted above, on periodic physical examination in December 1969, approximately 3 months prior to his separation from service in March 1970, neurological evaluation of the Veteran was normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The Veteran filed a VA disability compensation claim for service connection for a right knee disability in March 1970 at his discharge from active service but did not claim service connection for a neurological condition of the bilateral lower extremities or make any mention of any relevant symptomatology.  He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claim, the Veteran reported the onset of symptoms to different times.  Specifically, on the service connection claim he reported that his neurological condition of the bilateral lower extremities began in service.  He specifically asserted that in-service herbicide exposure had caused or contributed to his current neurological condition of the bilateral lower extremities.  He subsequently asserted that this disability existed prior to service and was aggravated by service.  On outpatient treatment in August 2001, he asserted that he had experienced right foot pain only since an April 2000 surgery.  In November 2006, he reported a history of bilateral foot numbness and pain for the previous 35 years.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the record evidence showing no etiological relationship between a neurological condition of the bilateral lower extremities and active service, including as due to in-service herbicide exposure or a service-connected disability.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

In sum, the preponderance of the evidence is against a finding that the disability on appeal was incurred in service; is related to a inservice event, including Agent Orange exposure; that the condition was diagnosed within the applicable time period to warrant presumptive service connection; that the condition was due to or aggravated by a service-connected disability; or that the condition existed prior to service and was aggravated by such service.  In light of the foregoing, the benefit-of-the doubt doctrine is not applicable and the claim must be denied.


ORDER

Entitlement to service connection for a neurological condition of the bilateral lower extremities, to include peripheral neuropathy and residuals of a right foot neuroma, including as due to in-service herbicide exposure or a service-connected disability, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


